Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-1981

PHILLIP ROMERO,

      Plaintiff,

v.

WELD COUNTY SHERIFF’S OFFICE;
ARMOR CORRECTIONAL HEALTH SERVICES, INC.;
DUSTIN OWENS, RN;
KATIE GIROUX, RN; and
DEPUTY Z. POULSEN.


      Defendants.


                            Complaint and Jury Demand


      Plaintiff, Phillip Romero (“Mr. Romero”), by and through his pro bono counsel,

Dormer Harpring, LLC, for his Complaint and Jury Demand against Defendants

Weld County Sheriff’s Office (“WCSO”); Armor Correctional Health Services, Inc.

(“Armor”); Dustin Owens, RN (“Owens”); Katie Giroux, RN (“Giroux”); and Deputy Z.

Poulsen (“Poulsen”), states as follows:

                            GENERAL ALLEGATIONS

      1.     This case concerns the injuries experienced by Plaintiff Phillip Romero

because of Defendants’ failures to uphold his constitutional right to medical care and
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 2 of 17




accommodate his disabilities by allowing him to use a cane or a walker in the Weld

County Jail.

      2.       Mr. Romero suffers from gait problems, dizziness, and chronic pain as a

result of multiple injuries to his legs dating back to 2009.

      3.       Mr. Romero’s injuries, surgeries, limp, and limited mobility in his knees,

ankle, and foot would all be obvious to a layperson who observed Mr. Romero over a

period of days or weeks.

      4.       Even when Mr. Romero has access to a cane or walker, these problems

wax and wane unpredictably. At times, the he can walk fairly well without assistance,

but at other times, he cannot walk without a cane or walker because of the pain or

because of balance issues.

      5.       When Mr. Romero does not have access to a cane or walker, he is

sometimes at increased risk of falling, he sometimes has decreased mobility, and his

pain and the musculoskeletal system conditions in his legs gradually increase in

severity over time.

      6.       Mr. Romero and his healthcare providers have never claimed that this

means Mr. Romero needs a mobility aid like a cane or walker all of the time – only

that he needs to be issued one to carry with him and use as needed.

      7.       To help Mr. Romero manage these problems, Mr. Romero has been

issued a cane by medical staff at facilities run by both the Colorado Department of

Corrections and the Weld County Sheriff’s Office at least since 2016.


                                            2
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 3 of 17




      8.      Mr. Romero entered the custody of Defendant WCSO at the Weld

County Jail for pre-trial detention on April 12, 2018. As relevant to this Complaint,

Mr. Romero’s rights were violated by each of the following, each of them acting under

color of state law, while Mr. Romero was at the Weld County Jail:

           a. Defendant WCSO, a recipient of federal funds, a direct state government

              instrumentality, and the entity responsible for setting and ensuring

              compliance with policies regarding all aspects of the operation of the

              Weld County Jail at the time of all events giving rise to this litigation;

           b. Defendant Armor, a recipient of federal funds, a state government

              instrumentality       by   virtue   of   accepting   a   delegation   of   state

              responsibilities, and the entity responsible for setting and ensuring

              compliance with policies regarding the provision of healthcare services

              to inmates at the Weld County Jail at the time of all events giving rise

              to this litigation;

           c. Sgt. Joshua Todd, a sergeant employed by Defendant WCSO who has no

              medical expertise and was sued by Mr. Romero in a separate case;

           d. Travis Polk, a nurse practitioner employed by Defendant Armor who is

              qualified to conduct history and physical examinations of and prescribe

              medication or treatment to patients like Mr. Romero and was sued by

              Mr. Romero in a separate case;




                                              3
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 4 of 17




               e. Michelle Klaus, a medical doctor who is qualified to conduct history and

                  physical examinations of and prescribe medication or treatment to

                  patients like Mr. Romero and was sued by Mr. Romero in a separate

                  case;

               f. Defendant Owens, Defendant WCSO’s Health Services Administrator,

                  who, upon information and belief, had Defendant WCSO’s final

                  policymaking authority on issues involving the provision of health

                  services to jail inmates but is not qualified to practice medicine without

                  supervision by a medical doctor or other supervising provider;

               g. Defendant Giroux, a registered nurse employed by Defendant Armor

                  who is not qualified to practice medicine without supervision by a

                  medical doctor or other supervising provider; and

               h. Defendant Poulsen, a deputy employed by Defendant WCSO who has no

                  medical expertise.

         9.       On April 15, 2018, Mr. Romero was given a medical restriction stating

that he was approved to have access to a cane for 365 days.

         10.      This restriction was given based on Travis Polk’s objective medical

assessment and because Mr. Romero’s limp was obvious to Defendant WCSO’s lay

staff.




                                               4
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 5 of 17




      11.    On or around May 15, 2018, Sgt. Joshua Todd sent an e-mail or other

written communication to Travis Polk ordering the removal of Mr. Romero’s medical

restriction giving him access to a cane.

      12.    On or around the same day, Travis Polk followed Sgt. Joshua Todd’s

order to take away Mr. Romero’s cane access medical restriction, contradicting Travis

Polk’s own valid medical assessment. He did so without re-examining Mr. Romero or

discussing the issue with him. Instead, he manufactured a pretext by cherry-picking

a single video clip of Mr. Romero trying to walk through the jail passages while

holding a set of papers and having an involved conversation. Even in this video, Mr.

Romero can be seen using his cane and walking with slight limp and his left foot

turned obviously outward.

      13.    With Mr. Romero no longer having any medical restriction allowing him

access to a cane, Sgt. Joshua Todd took his cane away on or around May 20, 2018.

      14.    When Travis Polk finally saw Mr. Romero on May 28, 2018, he told Mr.

Romero that, even with Mr. Romero’s need, he could not go against Sgt. Joshua Todd’s

written order to confiscate Mr. Romero’s cane. He wrote that he “would consider

allowing [Mr. Romero] a walker for use,” but did not tell Mr. Romero this and did not

create a new medical restriction requiring that Mr. Romero be allowed access to a

walker.




                                           5
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 6 of 17




      15.    Meanwhile, Sgt. Joshua Todd failed to document his order to remove Mr.

Romero’s medical restriction, instead claiming or implying in various records that the

decision was prompted solely by Mr. Romero’s healthcare providers.

      16.    Mr. Romero followed Defendant WCSO’s administrative grievance

process in relation to the confiscation of his cane, which were the only administrative

remedies available to Mr. Romero. He filed his Step 1 grievance on May 16, 2018, and

received a response on May 16, 2018. He filed his Step 2 grievance on May 29, 2018,

and received a response on June 15, 2018. He filed his Step 3 grievance on June 17,

2018, and received a response on June 25, 2018. He filed his Step 4 grievance on July

22, 2018, and received a response on July 31, 2018.

      17.    Mr. Romero was not given any medical device to assist him with walking

until June 21, 2018. During this time, his feet swelled, his pain increased, he fell or

came close to falling, and he continuously asked for medical visits to reassess his

access to a cane or other walking aid.

      18.    On June 21, 2018, one of Mr. Romero’s healthcare providers finally

entered a new medical restriction requiring Defendant WCSO to allow him access to

a walker. The restriction was entered by Marcus Oginsky, M.D., and it was based on

a full history and physical examination of Mr. Romero and objective findings

suggesting gait instability (e.g., a positive Rhomberg sign, which tests for a patient’s

ability to balance). As with the cane, none of Mr. Romero’s healthcare providers have

claimed that he would need to use a walker 100% of the time.


                                           6
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 7 of 17




      19.    On June 22, 2018, Defendant Owens gave a general order to

“DISCONTINUE ORDERS FOR MEDICAL EQUIPMENT” in response to seeing that

Mr. Romero had been given a walker. Defendant Owens was not one of Mr. Romero’s

healthcare providers and did not see or examine Mr. Romero before giving this order.

      20.    Upon information and belief, Defendant Owens also entered the words

“NO MEDICAL EQUIPMENT ALLOWED” into the “Allergies” section of Mr.

Romero’s medical chart.

      21.    Upon information and belief, the “Allergies” section of a patient’s chart

is designed within Defendant Armor’s electronic medical record system to be obvious

to the healthcare provider at every patient visit in order to protect the patient’s

safety. Upon information and belief, Defendant Owens used it improperly with this

function in mind to give his orders more visibility and more force.

      22.    On the morning of July 8, 2018, Defendant Poulsen saw Mr. Romero

carry his food tray without using his walker because Mr. Romero could not do both at

once and because Mr. Romero was having one of his good days from a medical

perspective. Defendant Poulsen called Defendant Giroux and ordered her to

confiscate Mr. Romero’s walker.

      23.    Defendant Giroux, who is a registered nurse, followed Defendant

Poulsen’s orders instead of consulting a supervising healthcare provider (e.g., Dr.

Oginsky, the medical doctor who prescribed the walker).




                                          7
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 8 of 17




      24.    During lunch that day, Mr. Romero’s walker was taken, and it was not

replaced with any other walking aid. Once again, over time, Mr. Romero’s feet

swelled, his pain increased, he fell or came close to falling, and he continuously asked

for medical visits to reassess his access to a cane or walker.

      25.    On or around July 26, 2018, Mr. Romero saw Michelle Klaus and asked

her to prescribe a walker. But Defendant Owens was a step ahead of Mr. Romero. In

the “Appointment Description,” another highly-visible part of Defendant Armor’s

electronic medical record system, Defendant Owens ordered the entry of the following

words: “PER DUSTIN THE PROVIDER WHO SEES THIS INMATE NEEDS TO SEE

DUSTIN FIRST BEFORE DOING ANYTHING!!!!”

      26.    Michelle Klaus did not re-examine Mr. Romero or make any attempt to

exercise her independent clinical judgment. Instead, she told Mr. Romero her hands

were tied by the orders already given and that she would not disobey them. She

refused to write a prescription for any assistive device solely because that would go

against the orders of one or more other Defendants.

      27.    Over the following year and a half, Mr. Romero made multiple requests

for help with his knee, ankle, and foot problems as each of these increased in severity.

In August of 2019, another healthcare provider wrote that “he would benefit from a

walker, however, with his previous issues with assistive devices, this has not been

cleared by [Defendant Owens] or security.” During all relevant times, however,

Defendant Owens knew about the possibility of letting Mr. Romero have a cane or


                                           8
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 9 of 17




walker and simply putting him on a medical hold to account for the alleged security

risks.

         28.   Mr. Romero followed Defendant WCSO’s administrative grievance

process in relation to the confiscation of his walker, which were the only

administrative remedies available to Mr. Romero. He filed his Step 1 grievance on

July 29, 2018, and received a response on July 20, 2018. He filed his Step 2 grievance

on August 5, 2018, and received a response on August 7, 2018. He filed his Step 3

grievance on August 16, 2018, and received a response on August 29, 2018. He filed

his Step 4 grievance on September 19, 2018, and received a response on the same day.

This process did not yield any results. Mr. Romero was consistently directed back to

his healthcare providers, obfuscating the fact that the true order to keep him from

having access to any walking aid came from Defendant Owens on behalf of Defendant

WCSO.

         29.   For their part, Defendant Armor’s employees who were employed as

healthcare providers at the Weld County Jail would consistently allow security staff

and Defendant WCSO policymakers to interfere with their medical care of Mr.

Romero. Upon information and belief, Armor created policies, procedures, and

standard or routine practices through its training and supervision of its employees

that it knew would ensure this would be the case.

         30.   As a direct and reasonably foreseeable result of the Defendants’ months-

long refusal to give Mr. Romero access to a cane, walker, or other walking aid, the


                                           9
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 10 of 17




condition of his knees, ankle, and foot have become significantly worse, which in turn

caused him to need to use a cane more often, have difficulty participating in

recreation, and require additional and more invasive medical treatment and sustain

other economic and non-economic damages, all of which will probably continue into

the future.

      31.     This action arises under the Constitution and laws of the United States

and the State of Colorado and is brought under the Americans with Disabilities Act,

42 U.S.C. § 12101, et seq., § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, the

Fourteenth Amendment of the United States Constitution through 42 U.S.C. § 1983,

and Article II, Sections 20 and 25, of the Colorado Constitution through C.R.S. § 13-

21-131. This Court has jurisdiction under 28 U.S.C. § 1331. Jurisdiction supporting

Mr. Romero’s claim for attorneys’ fees and costs is conferred by 42 U.S.C. § 1988, 42

U.S.C. § 12205, 29 U.S.C. § 794a, and C.R.S. § 13-21-131(3).

      32.     Venue is proper within this District under 28 U.S.C. § 1391(b). All of the

events alleged in this Third Amended Complaint occurred within the jurisdiction of

the United States District Court for the District of Colorado. Defendant WCSO is

located in this District, and all of the remaining Defendants conducted business

within this District during the time of the events giving rise to this litigation.




                                           10
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 11 of 17




                       FIRST CLAIM FOR RELIEF
                             42 U.S.C. § 12101
         Americans with Disabilities Act – Denial of Accommodation
                 (Against Defendants WCSO and Armor)

      33.    Mr. Romero incorporates by reference all other paragraphs of this

Complaint as though set forth in their entirety hereunder.

      34.    The Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq.,

and specifically 42 U.S.C. §§ 12131-12134, prohibits discrimination in public services

on the basis of disability. 42 U.S.C. § 12132 provides:

      Subject to the provisions of this subchapter, no qualified individual with
      a disability shall, by reason of such disability, be excluded from
      participation in or be denied the benefits of the services, programs, or
      activities of a public entity, or be subjected to discrimination by any such
      entity.

      35.    The ADA defines a “public entity” to include any state or local

government or any department, agency, special purpose district, or other

instrumentality of a State or local government, 42 U.S.C. § 12131(1). Defendants

WCSO and Armor are both “public entit[ies]” within the meaning of the ADA.

      36.    Mr. Romero had a physical impairment that substantially limited one

or more of his major like activities, and he was therefore an individual with a

disability within the meaning of the ADA, 42 U.S.C. § 12102(2).

      37.    Mr. Romero, with or without reasonable modifications to rules, policies

or practices, met the essential eligibility requirements for the receipt of services or

the participation in programs or activities provided by the Defendant.



                                          11
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 12 of 17




      38.      Mr. Romero was a “qualified individual with disabilities” within the

meaning of the ADA, 42 U.S.C. § 12131(2).

      39.      The Defendant excluded Mr. Romero from participation in its services,

programs, and activities, and denied him the rights and benefits accorded to other

prisoners and detainees, solely by reason of his disability and in violation of the ADA.

In addition, Defendant has violated the ADA by intentionally failing or refusing to

provide reasonable accommodations and modifications to policies, practices and

procedures to Mr. Romero.

      40.      The Defendant has willfully disregarded its duties under the ADA and

has knowingly allowed unlawful conditions and practices to persist at the Weld

County Jail.

      41.      As a direct and proximate result of the acts, omissions, and violations

alleged above, Mr. Romero has suffered damages, injuries, pain and suffering,

inconvenience, emotional distress, impairment of quality of life, past and future

economic losses, including reasonable and necessary medical and other expenses.

                       SECOND CLAIM FOR RELIEF
                              29 U.S.C. § 794(a)
  Section 504 of the Rehabilitation Act of 1973 – Disability Discrimination
                   (Against Defendants WCSO and Armor)

      42.      Mr. Romero incorporates by reference all other paragraphs of this

Complaint as though set forth in their entirety hereunder.

      43.      Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794(a),

provides in pertinent part:

                                          12
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 13 of 17




      No otherwise qualified individual with a disability in the United States,
      as defined in section 706(8) of this title, shall, solely by reason of her or
      his disability, be excluded from the participation in, be denied the
      benefits of, or be subjected to discrimination under any program or
      activity receiving Federal financial assistance.

      44.    Defendant has discriminated against Mr. Romero on the basis of

disability in violation of 29 U.S.C. § 794(a). Such discrimination includes but is not

limited to failure to provide physical accommodations including a cane or a walker.

      45.    Defendant has acted with deliberate indifference to the strong likelihood

that failure to provide physical accommodations including a cane or walker would

likely result in a violation of Mr. Romero’s federally protected rights.

      46.    Mr. Romero was and is an individual with a disability within the

meaning of the Rehabilitation Act of 1973.

      47.    Mr. Romero was qualified to participate in the services, programs,

activities, and benefits provided to prisoners and detainees at the Weld County Jail

within the meaning of the Rehabilitation Act of 1973.

      48.    Defendant receives and benefits from federal financial assistance as

that term is used in 29 U.S.C. § 794(a).

      49.    Defendant denied Mr. Romero access to programs, benefits, and services

provided to other prisoners and detainees at the Weld County Jail solely on the basis

of his disability and in which he was qualified to participate, thereby violating the

Rehabilitation Act of 1973.




                                           13
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 14 of 17




       50.   The Defendant’s conduct toward Mr. Romero, including but not limited

to its refusal to accommodate or assist him, directly and proximately caused his

physical injuries.

       51.   As a direct and proximate result of the acts, omissions, and violations

alleged above, Mr. Romero has suffered damages, injuries, pain and suffering,

inconvenience, emotional distress, impairment of quality of life, past and future

economic losses, including reasonable and necessary medical and other expenses.

       52.   Mr. Romero has been injured and aggrieved by and will continue to be

injured and aggrieved by the Defendant’s discrimination.

                      THIRD CLAIM FOR RELIEF
                           42 U.S.C. § 1983
        Fourteenth Amendment – Deliberate Indifference – Denial of
                           Accommodation
                       (Against All Defendants)

       53.   Mr. Romero incorporates by reference all other paragraphs of this

Complaint as though set forth in their entirety hereunder.

       54.   42 U.S.C. § 1983 provides a remedy for constitutional violations and

violations of federal statutes, where the violations are committed under color of State

law.

       55.   Each individual Defendant acted in a deliberate and reckless disregard

for the serious medical needs of Mr. Romero, constituting willful violations of the

Fourteenth Amendment to the Constitution of the United States.




                                          14
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 15 of 17




      56.    Each entity Defendant created official policies and customs and

practices that were the moving force behind these violations of Mr. Romero’s

constitutional rights. Mr. Romero’s rights were not violated just once; the individual

The entity Defendants instead showed a consistent pattern of healthcare providers

withholding medical care on the orders of security staff through affirmative training

or through a lack of training that amounted to deliberate indifference to the rights of

Mr. Romero and those like him.

      57.    Defendants herein have engaged in discriminatory acts and practices

constituting willful violations of the Rehabilitation Act of 1973 and the Americans

with Disabilities Act.

      58.    Defendants were personally involved in the alleged constitutional and

statutory violations in that each of them: (1) directly participated in the infraction;

(2) failed to remedy the wrong after learning of a violation through a report or appeal;

(3) created a policy or custom under which unconstitutional and unlawful practices

occurred; (4) allowed such a policy or custom to continue; and/or (5) was deliberately

and recklessly indifferent in managing subordinates who caused the unlawful

conditions and events.

      59.    Mr. Romero, as a result of the Defendants’ mistreatment, has suffered

pain, anxiety, and humiliation as a result of the Defendants’ deliberate indifference

to his federally protected rights, physical safety, and mental wellbeing.




                                          15
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 16 of 17




      60.    As a direct and proximate result of the acts, omissions, and violations

alleged above, Mr. Romero has suffered damages, injuries, pain and suffering,

inconvenience, emotional distress, impairment of quality of life, past and future

economic losses, including reasonable and necessary medical and other expenses.

                         FOURTH CLAIM FOR RELIEF
                                C.R.S. § 13-21-131
   Article II, Sections 20 and 25, of the Colorado Constitution – Deliberate
                    Indifference – Denial of Accommodation
                          (Against Defendant Poulsen)

      61.    Mr. Romero incorporates by reference all other paragraphs of this

Complaint as though set forth in their entirety hereunder.

      62.    C.R.S. § 13-21-131 provides a remedy for the deprivation by any peace

officer of any individual rights that create binding obligations on government actors

secured by the bill of rights, article II of the Colorado state constitution.

      63.    Defendant is a peace officer, as defined in C.R.S. § 24-31-901(3).

      64.    Defendant, under color of law, caused Mr. Romero to be subjected to a

deprivation of his right to due process and his right to remain free from cruel and

unusual punishments by, among other things, acting with a deliberate and reckless

disregard for the serious medical needs of Mr. Romero.

      65.    As a direct and proximate result of the acts, omissions, and violations

alleged above, Mr. Romero has suffered damages, injuries, pain and suffering,

inconvenience, emotional distress, impairment of quality of life, past and future

economic losses, including reasonable and necessary medical and other expenses.


                                           16
Case 1:20-cv-01981-GPG Document 1 Filed 07/07/20 USDC Colorado Page 17 of 17




                                  JURY DEMAND

        66.   Mr. Romero demands a trial by jury for all of his claims.


        WHEREFORE, Plaintiff, Phillip Romero, requests that judgment be entered

in his favor and against Defendants Weld County Sheriff’s Office; Armor Correctional

Health Services, Inc.; Dustin Owens, RN; Katie Giroux, RN; and Deputy Z. Poulsen,

each individually and jointly and severally, for all available relief, including without

limitation a declaration that Defendants have violated Plaintiff’s rights under the

above-referenced statutory and constitutional provisions, equitable relief including

changes to Defendants’ policies concerning disability accommodations as appropriate,

economic damages, non-economic damages, punitive and/or liquidated damages for

all claims allowed by law, pre-judgment and post-judgment interest, a tax offset for

any damages award, costs, attorney’s fees, and such other relief as this Court deems

proper.

        RESPECTFULLY SUBMITTED at Denver, Colorado, this 7th day of July,

2020.

                                        s/ Sean M. Dormer
                                        Sean M. Dormer, Colo. Atty. Reg. 44962
                                        K.C. Harpring, Colo. Atty. Reg. 47760
                                        DORMER HARPRING, LLC
                                        3457 Ringsby Court, Unit 110
                                        Denver, CO 80216
                                        Telephone: (303) 756-3812
                                        Facsimile: (303) 477-7400
                                        E-mail:      smd@denvertrial.com
                                                     kch@denvertrial.com
                                        Attorneys for Plaintiff Phillip Romero

                                          17
